NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                           SAM CLARK, Appellant.

                             No. 1 CA-CR 20-0615
                               FILED 3-1-2022


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201901058
         The Honorable Douglas R. Camacho, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL




Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. CLARK
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Brian Y. Furuya delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Michael J. Brown joined.


F U R U Y A, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Sam Clark
advised this court that she has found no arguable question of law after
searching the entire record and asks this court to conduct an Anders review.
Clark was given the opportunity to file a supplemental brief but did not do
so. This court has reviewed counsel’s brief and the record and has found no
reversible error. Accordingly, Clark’s conviction and resulting sentence are
affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
jury’s verdict and resolve all reasonable inferences against Clark. State v.
Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3            In May 2019, a Department of Public Safety Trooper stopped
Clark while driving on Highway 95 in Mohave County, Arizona for a
turning lane violation. Clark was the sole occupant of the vehicle and
identified himself as Sam Clark. The Trooper smelled marijuana and
conducted a search of the vehicle and Clark’s person finding marijuana in
the door and a glass pipe in Clark’s pocket. Clark indicated that he kept a
pistol under the passenger seat of the vehicle, which the Trooper located.
The Trooper also found a bag containing ammunition and a small pill-style
bottle. Also with these items were two zip-lock baggies. One baggie
contained a substance later determined to be methamphetamine. When
asked about the baggie, Clark said that he believed it contained either
“meth or coke.” Clark said that he had found the baggie a week or two
earlier on the rear floorboard of his vehicle while working as a driver for
Uber and Lyft. The bag of methamphetamine weighed about 1.4 grams—
consistent with a usable amount.

¶4         Clark was charged with Count 1, Possession of Dangerous
Drugs (Methamphetamine), a class 4 felony, and Count 2, Possession of


                                       2
                             STATE v. CLARK
                            Decision of the Court

Drug Paraphernalia (Methamphetamine), a class 6 felony. At trial, Clark
testified in his defense. Clark said he told the Trooper where items were
during the stop. He testified he did not know what was in the bag, but he
suspected it was something he needed to remove from the back of his
vehicle where Uber and Lyft passengers rode. He further testified he drove
Uber and Lyft daily with 50–75 passengers per day, and he found the baggie
toward the end of a busy day, initially intending to dispose of it, but instead
placed it out of sight with his ammunition and forgot about it. Clark denied
stating that the substance was “meth or coke” and testified he told the
Trooper it could be meth, coke, or rock salt.

¶5           The jury convicted Clark of Count 1, Possession of Dangerous
Drugs, but acquitted him of Count 2, Possession of Drug Paraphernalia. The
court sentenced him to four years supervised probation, 2 days in jail with
time served, a mandatory minimum fine of $1,835, attorney’s fees of $400,
and reduced probation fees of $25 per month. Clark timely appealed.

                               DISCUSSION

¶6            The record shows Clark was represented by counsel at all
stages of the proceedings and counsel was present at all critical stages. The
record contains substantial evidence supporting the verdict. See Ariz. Rev.
Stat. (“A.R.S.”) §§ 13-3401(6) and -3407(A)(1). The sentence imposed was
within statutory limits. See A.R.S. §§ 11-584, 13-701, -702, and -801. The
award of presentence incarceration credit was accurate. And in all other
respects, from the record presented, all proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure.

                              CONCLUSION

¶7            This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at 300; State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999).
Accordingly, Clark’s conviction and resulting sentence are affirmed.




                                      3
                            STATE v. CLARK
                           Decision of the Court

¶8            Upon the filing of this decision, counsel is directed to inform
Clark of the status of the appeal and of his future options. Defense counsel
has no further obligations unless, upon review, counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Clark shall have
30 days from the date of this decision to proceed, if he desires, with a pro
se motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4